Case: 17-14223    Date Filed: 07/11/2018    Page: 1 of 6


                                                          [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                No. 17-14223
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 4:15-cv-00034-CDL

ROBERT H. WRIGHT, JR.,

                                                  Plaintiff - Appellant,

versus

S/A JERALD WATSON,
JOHN GOODRICH,
Deputy
MIKE PITTS,
Corporal,

                                                  Defendant - Appellees,

ROBERT AUSTIN,
ASAC Sergeant, et al.,

                                                  Defendants.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                                (July 11, 2018)
              Case: 17-14223    Date Filed: 07/11/2018   Page: 2 of 6


Before WILSON, NEWSOM, and FAY, Circuit Judges.

PER CURIAM:

      Robert Wright appeals the district court’s order granting summary judgment

to Harris County Sheriff’s Deputy Jerald Watson on Wright’s federal and state

malicious prosecution claims. Wright filed multiple 42 U.S.C. § 1983 and state

law claims against Watson and other officers alleging that they violated his Fourth

Amendment rights in obtaining a warrant and searching his house and surrounding

property in 2013. The events of the search and Mr. Wright’s prosecution are well

documented by the district court. See Wright v. Watson, 209 F. Supp. 3d 1344,

1352–58 (M.D. Ga. 2016), aff’d sub nom., Wright v. Goodrich, 685 F. App’x 731

(11th Cir. 2017). Although the district court granted Watson summary judgment

on Wright’s federal and state malicious prosecution claims on qualified immunity

grounds, it denied Watson qualified immunity as to Wright’s Fourth Amendment

and parallel state law unlawful search claims. We affirmed the denial of qualified

immunity in an interlocutory appeal. Wright, 685 F. App’x at 731. Wright’s case

proceeded to trial, where the jury was tasked with determining whether Watson

violated Wright’s Fourth Amendment rights in obtaining the warrant to search his

home. It concluded that he did not. Wright does not appeal that decision. The

sole question before us is whether the district court erred in granting summary




                                         2
                Case: 17-14223        Date Filed: 07/11/2018       Page: 3 of 6


judgment to Watson on Wright’s federal and state malicious prosecution claims. 1

We find that the district court did not err, and so we affirm.

                                                I.

       We review a grant of summary judgment de novo and apply the same legal

standards as the district court. Kingsland v. City of Miami, 382 F.3d 1220, 1225

(11th Cir. 2004).

       “To establish a federal malicious prosecution claim under § 1983, a plaintiff

must prove (1) the elements of the common law tort of malicious prosecution, and

(2) a violation of her Fourth Amendment right to be free from unreasonable

seizures.” Id. at 1234. “[T]he constituent elements of the common law tort of

malicious prosecution” in Georgia include: “(1) a criminal prosecution instituted or

continued by the present defendant; (2) with malice and without probable cause;

(3) that terminated in the plaintiff accused’s favor; and (4) caused damage to the

plaintiff accused.” Wood v. Kesler, 323 F.3d 872, 882 (11th Cir. 2003).




1
  The parties dispute whether Officer John Goodrich is also implicated in this appeal. Wright’s
brief states that the “sole issue of appeal is the trial court’s grant of summary judgment on the
federal and state malicious prosecution claims.” Jerald Watson was the only defendant granted
summary judgment on Wright’s malicious prosecution claims. Those claims against John
Goodrich were dismissed on 12(b)(6) grounds at an earlier stage in the litigation. But dispelling
any doubt is Wright’s Notice of Appeal, which clearly states that Wright appeals “that portion of
the interlocutory Order of the District Court entered in this action on August 25, 2016 (Doc. 107)
granting summary judgment to Defendant Watson on Plaintiff’s malicious prosecution claims.”
ECF Doc. 153 at 1 (Sep. 20, 2017). We therefore conclude that Wright appeals the grant of
summary judgment to Watson alone.
                                                3
               Case: 17-14223     Date Filed: 07/11/2018    Page: 4 of 6


      Qualified immunity offers complete protection for government officials sued

in their individual capacities “insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 2738

(1982). To receive qualified immunity, a public official “must first prove that he

was acting within the scope of his discretionary authority when the allegedly

wrongful acts occurred.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002)

(internal quotation marks omitted). The burden then shifts to the plaintiff to show

that the officer’s conduct violated a constitutional right that was clearly

established. Id.

      In the Fourth Amendment context, an officer is entitled to qualified

immunity in making an arrest so long as there was arguable probable cause for the

arrest. Kingsland, 382 F.3d at 1232. “Arguable probable cause exists where

reasonable officers in the same circumstances and possessing the same knowledge

as the Defendant could have believed that probable cause existed to arrest.” Case

v. Eslinger, 555 F.3d 1317, 1327 (11th Cir. 2009) (internal quotation marks

omitted). When conducting this inquiry, we ask “whether the officer’s actions

[were] objectively reasonable regardless of the officer’s underlying intent or

motivation.” Ferraro, 284 F.3d at 1195 (internal quotation marks omitted and

alteration adopted).


                                           4
              Case: 17-14223     Date Filed: 07/11/2018    Page: 5 of 6


      Under Georgia law, “an officer performing a discretionary act is entitled to

official immunity unless he or she acted with actual malice or with actual intent to

cause injury.” Bateast v. Dekalb Cty., 572 S.E.2d 756, 757 (Ga. Ct. App. 2002)

(internal quotation marks omitted and alteration adopted).

                                          II.

      On appeal, Wright argues that Watson proximately caused him to lose his

job and millions of dollars in income because he set a felony prosecution in motion

based on false testimony. Specifically, he claims that Watson knowingly presented

false information to the issuing magistrate in order to procure a warrant to search

Wright’s property, and that those statements later served as the basis for the district

attorney to prosecute Wright on felony drug charges, despite the fact that the

evidence discovered at Wright’s house only supported misdemeanor drug charges.

Wright does not dispute that Watson was acting within the scope of his

discretionary authority.

      Wright’s malicious prosecution claim faces an uphill battle. A jury already

determined that Watson did not violate Wright’s Fourth Amendment rights in

procuring the search warrant. And Wright admits that Watson had probable cause

to seek an arrest warrant for the misdemeanor marijuana drug charges. Therefore,

in order to defeat Watson’s qualified immunity, Wright must show that no

reasonable officer in the same circumstances and possessing the same knowledge


                                           5
                 Case: 17-14223        Date Filed: 07/11/2018        Page: 6 of 6


as Watson could have believed that probable cause existed to arrest Wright for

felony manufacture of marijuana. He fails to do so.

       Multiple officers and police divisions were involved in the search of

Wright’s property, and Watson was briefed on their observations and evidentiary

discoveries prior to seeking both the search and arrest warrants. The officers’

collective knowledge included the discovery of fifty-four marijuana plants growing

by a gate adjacent to Wright’s property; the observation of multiple common items

on the marijuana grow site and Wright’s property; the seizure of small quantities of

marijuana and marijuana paraphernalia found throughout Wright’s property,

including a horticultural grow light; and evidence that marijuana plants had been

moved prior to the search and flushed down a toilet in Wright’s house. Under

these circumstances, a reasonable officer could have believed there was probable

cause to arrest Wright for felony manufacture of marijuana under Georgia law. 2

Furthermore, Wright has failed to demonstrate that Watson sought his arrest

without probable cause and with actual intent to cause injury. Bateast, 572 S.E.2d

at 757. Accordingly, Watson is entitled to both qualified immunity and official

immunity against Wright’s federal and state malicious prosecution claims.

       AFFIRMED.



2
 “[I]t is unlawful for any person to manufacture, deliver, distribute, dispense, administer, sell, or
possess with intent to distribute any controlled substance.” Ga. Code § 16-13-30(b).
                                                  6